



COURT OF APPEAL FOR ONTARIO

CITATION: R. v.
    Gallimore, 2015 ONCA 48

DATE: 20150126

DOCKET: C58687

Weiler, Watt and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kristoff Gallimore

Appellant

Peter Thorning, for the appellant

Alexander Alvaro, for the respondent

Heard: January 20, 2015

On appeal from the decision of Justice Andrew J. Goodman
    of the Superior Court of Justice, sitting as a summary conviction appeal court
    on April 15, 2014, dismissing the appeal from the conviction entered on
    February 2, 2012 by Justice Wayne G. Rabley of the Ontario Court of Justice.

ENDORSEMENT

[1]

On March 21, 2010, the appellant, Kristoff Gallimore, and three of his
    friends, engaged in a street fight with about ten other men. Three members of
    the larger group were injured. One suffered a stab wound, another was hit on
    the head with a knife handle, and a third was hit with a shoe. The police arrived
    as Mr. Gallimores group fled.  The police were told that a person fitting Mr.
    Gallimores description was responsible for the assaults. The police
    apprehended Mr. Gallimore and charged him with a number of offences arising out
    of the altercation.

[2]

Mr. Gallimore was convicted at trial of two counts of assault with a
    dangerous weapon and one count of possessing a dangerous weapon.  He was
    acquitted of the assault charge relating to the shoe.  He was sentenced to six
    months in jail plus 12 months of probation. His summary conviction appeal was
    dismissed. Mr. Gallimore seeks leave to appeal to this court and, if leave is
    granted, appeals his conviction and sentence.

[3]

Both at trial and before the summary conviction appeal judge, Mr.
    Gallimores primary position was that the evidence did not support the Crowns
    position that he was the person responsible for the assaults.

[4]

In convicting Mr. Gallimore of the two offences involving the knife, the
    trial judge relied heavily on the evidence of two witnesses referred to as the
    Braunstajn sisters.  The trial judge found that these witnesses were best positioned
    to observe the events and that their evidence was both credible and reliable.
    They were not involved in the fight and were not intoxicated. One of the
    sisters saw Mr. Gallimore pull a knife from this pocket. The other sister saw
    him retrieve an object from his pocket, make a stabbing motion towards one man
    and strike another man in the head.

[5]

The summary conviction appeal judge provided a detailed review of the trial
    judges detailed reasons in the light of Mr. Gallimores arguments on appeal. 
    The summary conviction appeal judge was not persuaded that the trial judges
    verdict was unreasonable or that he misapprehended the evidence as it related
    to identification. The case came down to credibility and deference was owed to
    the trial judges conclusion that the preponderance of the Crowns evidence
    established Mr. Gallimores guilt beyond a reasonable doubt.

[6]

The summary conviction appeal judge also rejected Mr. Gallimores
    argument relating to self-defence.  He held that it is not for the trial judge
    to consider speculative or alternative theories of defence, absent submissions
    on the issue or some evidentiary foundation.  The summary conviction appeal
    judge further held that to the extent the defence was raised, the trial judge
    properly addressed the issue. The summary conviction appeal judge went further
    and held that there was no air of reality to the defence of self-defence.

[7]

In relation to sentence, the summary conviction appeal judge held that
    Mr. Gallimore was unable to point to any palpable and overriding error
    committed by the trial judge.  These were violent offences.  The use of a knife
    was a particularly aggravating feature. The mitigating factors were acknowledged.
    The summary conviction appeal judge concluded that six months jail and
    probation was not demonstrably unfit.

[8]

This courts decision in
R. v. R. (R.)
(2008), 90 O.R. (3d) 641
    set out the principles that govern whether leave to appeal will be granted
    under s. 839(1)(a) of the
Code
. A second appeal in summary conviction
    proceedings is the exception, not the rule:
R. (R.)
, at para. 24. 
    Appeals under s. 839(1)(a) are restricted to questions of law alone:
R.
    (R.)
, at para. 24. The principal factors that influence the decision about
    whether leave to appeal should be granted are the significance of the proposed
    question of law beyond the circumstances of the case to the administration of
    justice in the province and the strength of the appeal:
R. (R.)
, at
    para. 30.  Leave to appeal may be granted where the merits of the proposed
    ground of appeal are arguable, even if not strong, provided the proposed
    question of law has significance to the administration of justice beyond the
    facts of the case under appeal. Leave to appeal may also be granted where the
    decision of the appeal judge reflects a clear error, even if the error lacks
    general significance to the administration of justice:
R. (R.)
, at
    paras. 32 and 37.  Appeals under s. 839(1)(a) are appeals from the decision of
    the appeal judge, not a second appeal from the decision of the trial judge:
R.
    (R.)
, at para. 24.

[9]

Mr. Gallimore, in his notice of appeal to this court, identifies four
    proposed grounds of appeal that relate to the decision of the summary
    conviction appeal judge; namely, that the summary conviction appeal judge erred
    by:

1.

giving too much weight to the trial judges credibility findings;

2.

failing to find that the trial judge used a hearsay statement as corroborative
    of identification;

3.

finding that the trial judge properly considered the defence of
    self-defence and by holding there was no air of reality to that defence; and

4.

finding that the sentence the trial judge imposed was manifestly unfit.

[10]

The
    first ground, at best, raises questions of mixed fact and law. Grounds two and
    three may raise questions of law alone but they are not of sufficient
    importance beyond this case to warrant leave and do not fit within the
    miscarriage of justice exception.  Ground four does not raise a question of law
    alone.

[11]

This
    court does not have jurisdiction to do what Mr. Gallimore seeks, which is
    essentially to ask this court to repeat the summary conviction court judges
    analysis and come to a different conclusion.

[12]

For
    these reasons, leave to appeal is refused.

K.M. Weiler J.A.

David Watt J.A.

Gloria Epstein J.A.


